Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change May 9, 2008 Item 3 News Release The news release dated May 9, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that its San Luis Joint Venture with Esperanza Silver Corporation has received the necessary permits to begin surface drilling at the San Luis Project.A drill is set to mobilize to site within the next 10 days.The first priority will be to drill test the BP Zone to follow up on the discovery of possible porphyry-style silver and base metal mineralization announced in November 2007. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated May 9, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 9th day of May, 2008 May 9, NEWS RELEASE San Luis Project Update and New Resource Estimate to be Prepared Vancouver, BC, May 9, 2008:The San Luis Joint Venture of Esperanza Silver Corporation (TSX.V: EPZ) and Silver Standard Resources Inc. (TSX: SSO; NASDAQ: SSRI) reports that the Joint Venture has received the necessary permits to begin surface drilling at the San Luis Project.A drill is set to mobilize to site within the next 10 days.The first priority will be to drill test the BP Zone to follow up on the discovery of possible porphyry-style silver and base metal mineralization announced in November 2007.This will be followed by step-out drilling on the Ayelén Vein and drilling on the newly discovered Erika and Fernanda Veins.In addition, the final permit necessary to begin exploration tunnelling on the Ayelén Vein is expected to be received within the next month, with tunnelling scheduled to begin in the third quarter of this year.Reconnaissance mapping and prospecting of the 250 square kilometre property is continuing. The Joint Venture also reports that Esperanza has completed a review of the independently prepared resource estimate provided to, and announced by, the Joint Venture in its News Release dated November15, 2007.The review has led Esperanza to the conclusion that the estimate announced in that release may understate the mineral resource contained in the San Luis Project.Silver Standard subsequently commissioned an independent review, which also raised issues with the resource estimate. The independent qualified person that prepared the resource estimate confirms his resource estimate.To address these matters, the Joint Venture intends to retain a different independent qualified person to prepare a new resource estimate for the project.The new resource estimate will incorporate all existing data, including additional drill results not included in the previous resource estimate, and will be reported when received. The San
